I would
like to begin by expressing our appreciation to
Mr. Julian Hunte, Minister for Foreign Affairs of Saint
Lucia, for his accomplished and skilful leadership of
the General Assembly during its previous session.
I would also like to congratulate you, Sir, on your
election to the presidency of the General Assembly at
its fifty-ninth session.
I would also like to commend the Secretary-
General, Mr. Kofi Annan, for the great wisdom that he
has shown in the discharge of his functions. He
deserves our respect and appreciation, and we extend
to him our support and solidarity.
My country has reached a crucial point in its
history. It faces the challenge of living up to the
expectations raised by the end of the internal armed
conflict. Since January, when I assumed office, the
frustrated hopes of all of our people have been
rekindled.
My plan of government is predicated on the peace
agreements and defines their implementation as a
commitment of the whole nation. As President of
11

Guatemala, I endorse fully the principle that a firm and
lasting peace must be based on participatory socio-
economic development, aimed at achieving the
common good and responding to the needs of all of our
people, particularly those still living in extreme
poverty.
Since I took office, I have made a point of
listening to the opinions of all of our citizens. That has
enabled me to identify the constraints facing
Guatemala, which it must overcome if it is to deal
adequately with the many legitimate social demands
and expectations.
The actions that my Government intends to take
in the period 2004 to 2008 will focus on four areas:
social investment; conditions of production;
environmental sustainability; and security for all.
Those policies are being carried out within the
framework of the principles of solidarity and
inclusiveness; decentralization and participation; and
transparency in public actions. Those areas of action
and principles accord fully with the Millennium
Development Goals.
I would like to single out a number of
achievements resulting from our new approach to
government. We have reduced our troop strength by
43 per cent and have begun to modernize the armed
forces and to make them more professional, consistent
with the functions that they are required to perform in
time of peace. This includes, at the international level,
greater participation by the Guatemalan army in United
Nations peace operations, for example in Haiti.
In terms of public spending, we are according
priority to education, health, security, citizenship and
infrastructure.
We are fighting petty crime, gang-related crime
and organized crime, focusing in particular on
combating drug trafficking, terrorism, smuggling,
money laundering, trafficking in persons and the illegal
arms trade, all of which represent a huge challenge that
cannot be overcome without the support of the
international community.
We are waging an all-out war against corruption,
and creating mechanisms to ensure transparency in
public procurement and contracting. For the first time
in the history of our country, charges of corruption are
being investigated, and those found guilty will be
prosecuted.
We have adopted a series of measures aimed at
elaborating and implementing a fiscal pact. Sustained
efforts are being made to meet the taxation goals set
out in the peace agreements, within the framework of
my Government’s objectives for economic growth.
We have, as a matter of priority, established a
national front against hunger and malnutrition.
Working with civil society, we have elaborated a policy
on food and nutritional security.
We have consolidated our responsible approach
to macroeconomic management; that is necessary if we
are to promote competitiveness and productive
investment and ensure the well-being of all
Guatemalans. In this context, we launched a
programme for economic and social recovery, entitled
Vamos Guatemala.
We have taken firm measures to eliminate
extreme poverty and reduce social exclusion, while
fully respecting our diversity — for Guatemala is a
multi-ethnic, multicultural and multilingual country.
My Government is committed to full respect for
human rights. We believe that every Guatemalan
should enjoy basic rights and fundamental freedoms,
and that the right to development must be ensured. In
this context, Guatemala will cooperate with
international bodies that promote and protect human
rights.
My Government’s foreign policy is consistent
with its national interests. Our guiding principle is the
need to ensure that Guatemala can take its proper place
in today’s globalized world, as well as to strengthen
multilateralism and regional integration.
The presidents of the Central American countries
have given greater impetus to our integration process.
This year, we took the decisions required to bring to
fruition a customs union between El Salvador,
Honduras, Nicaragua and Guatemala.
My Government is proposing a new beginning in
its bilateral relationship with Belize. We must reach a
permanent, just, equitable and honourable settlement of
the territorial dispute between the two countries, while
at the same time making a constructive effort to resolve
the socio-economic problems afflicting our peoples.
That is why my Government is promoting joint
projects relating to production, a trade agreement,
greater flexibility in the transit of persons, goods and
services, full observance of human rights and the
12

conclusion of agreements for mutual legal assistance,
all of which will contribute to the progress of our
peoples and to the security of the region.
The Central American countries have just
concluded trade negotiations with the United States.
Last May, at the Guadalajara Summit, an
announcement was made regarding the initiation of a
process leading up to an association agreement
between Central America and the European Union, to
include a free trade agreement. We will shortly be
signing a trade agreement with Colombia, and we hope
to conclude free trade agreements with Taiwan,
MERCOSUR, the Andean Group and the Caribbean
Community.
Looking after the interests of Guatemalan
emigrants is also a priority issue for my Government.
We provide support for them as they seek solutions to
their problems and respect for their fundamental rights.
We are in contact with the receiving countries,
particularly the United States of America, with a view
to regularizing the situation of emigrants, who make a
substantial contribution to the well-being of their
communities.
All the efforts that Guatemala is making to
overcome poverty and achieve socio-economic
development necessarily depend on the progress being
made in multilateral trade negotiations. Guatemala
appeals to the international community to fulfil its
longstanding commitments to eliminate all the
measures and practices that distort markets, to
liberalize trade in our products and, more generally, to
adopt measures enabling a country like Guatemala,
which has been striving to open its economy, to obtain
better opportunities for access to markets for its
exports.
May I take this opportunity to pay tribute to the
United Nations Verification Mission in Guatemala
(MINUGUA), which, after 10 years of fruitful work, is
reaching the end of its mandate. MINUGUA has left an
important legacy in our country.
I would like to turn now to our agenda at this
session. We are convinced of the need to adapt the
Organization to the new challenges, threats and
changes that humanity faces. We trust that 2005 will
offer us an opportunity to react to them in a responsible
manner.
One of the most timely issues is the reform of the
Security Council. Our position thereon has been
evolving, reflecting the imperative need to make that
organ more representative, transparent and effective.
We advocate the expansion of its membership and
could agree to such an expansion being applied to both
categories of members — permanent and non-
permanent — so long as the need to ensure adequate
geographic representation is taken into account. The
reform of the Security Council would be the point of
departure for the adaptation of all the organs of the
United Nations to the new circumstances. We favour
the strengthening of the General Assembly and the
Economic and Social Council.
We reiterate our complete repudiation of all
forms of terrorism. We are taking all feasible measures
at the national level against the scourge and support the
collective action of the international community to
combat it, inter alia, through the implementation of
Security Council resolutions 1373 (2001) and 1390
(2002), as well as participation in the relevant treaties.
We are convinced of the need for a stronger
collective capacity to prevent and resolve conflicts. We
believe that the United Nations should continue to
address the imperative of development, including such
emerging issues as transnational migrations. We also
feel that our Organization should play a vital role in
seeking to ensure that the benefits of globalization are
widely distributed among all countries. In that
connection, we wish to highlight the significance we
attach to the Monterrey Consensus and the
Johannesburg Plan of Action.
Guatemala is conscious of the divisions that
persist in the Middle East, Asia and Africa among
neighbouring countries. We earnestly hope that the
disputes between them can be resolved through
dialogue and other peaceful means, thus enabling all
peoples of the world to be represented here without
rejection or discrimination.
I wish to note in particular our concern over the
situation of the 23 million inhabitants of the Republic
of China on Taiwan, whose aspirations to
representation in international bodies remain
unfulfilled. We also wish to voice our earnest hope that
the difficult situation prevailing in the Middle East,
which has deteriorated of late, will be resolved in
conformity with Security Council resolutions 242
(1967), 338 (1973), 1397 (2002) and 1402 (2002).
13

Under your guidance, Sir, this Assembly will
have to address issues of the greatest significance for
humankind and the United Nations. Guatemala
undertakes to participate actively in this year’s debates
and in the special event to be held just before our next
regular session. We hasten to offer our cooperation
with a view to the success of your endeavours.